


110 HR 6851 IH: Republic

U.S. House of Representatives
2008-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6851
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2008
			Mr. Hastings of
			 Florida introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize assistance to facilitate trade with,
		  reconstruction efforts, and economic recovery in the Republic of Georgia, which
		  are necessitated by the destruction of critical infrastructure and disruption
		  of domestic and regional commerce during the August 2008 war between Georgia
		  and the Russian Federation.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Republic
			 of Georgia Enhanced Trade Assistance, Economic Recovery, and Reconstruction Act
			 of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings.
					Sec. 3. Assistance to facilitate trade with the Republic of
				Georgia and certain other countries.
					Sec. 4. Assistance for reconstruction efforts and economic
				recovery in the Republic of Georgia.
					Sec. 5. Authorization of appropriations.
				
			2.FindingsCongress finds the following:
			(1)Since establishing
			 its independence from the former Soviet Union in 1991, the Republic of Georgia
			 has been a staunch ally of the United States which aspires to membership in
			 western multilateral institutions and has provided crucial support to the
			 United States through the provision of military personnel to bolster the United
			 States-led alliance in the Iraqi conflict.
			(2)The Republic of
			 Georgia has achieved significant progress in democratization and market reform
			 efforts, but advances in these areas have now been severely set back due to the
			 conflict with the Russian Federation.
			(3)As a result of the
			 Russian Federation’s intervention in the open warfare that broke out in South
			 Ossetia on August 7, 2008, and Russia’s bombing of sections of Georgia’s
			 economic infrastructure, including bridges, railroads, radar sites, and ports,
			 Georgia’s economy and the flow of goods, services, and communications have been
			 severely disrupted.
			(4)The destruction of villages and civilian
			 houses during and following the conflict has led to the displacement of the
			 tens of thousands of internally displaced persons.
			(5)The Georgian
			 people have suffered deprivation of their basic needs as a result of the
			 conflict and their suffering will increase absent urgent assistance to improve
			 living conditions in the country and help in restoring the economy.
			(6)Regional trade,
			 such as the transport of oil by rail from the Caspian Sea to the port of Poti,
			 a crucial energy transport link to the West operating alongside the
			 Baku-Tbilisi-Ceyhan pipeline, which bypasses Russia, has also been impeded as a
			 result of damage to Georgia’s transportation and energy infrastructure.
			3.Assistance to
			 facilitate trade with the Republic of Georgia and certain other
			 countriesThe Secretary of
			 State and the Secretary of Commerce shall cooperate in working with the
			 Governments of the Republic of Georgia, Ukraine, Turkey, Latvia, Lithuania,
			 Estonia, Azerbaijan, and Armenia, to enhance and expand trade, business, and
			 economic opportunities with such countries, including through the existing free
			 trade zone at the Georgian port of Poti and the Enhanced Partnership in
			 Northern Europe (e-PINE).
		4.Assistance for
			 reconstruction efforts and economic recovery in the Republic of
			 Georgia
			(a)In
			 generalAs soon as possible, but not later than 180 days after
			 the date of the enactment of this Act, the Secretary of State shall provide
			 assistance to the Government of the Republic of Georgia for—
				(1)the reconstruction
			 of critical and other essential infrastructure in Georgia that was damaged or
			 destroyed during the August 2008 conflict with the Russian Federation;
			 and
				(2)the recovery of
			 the Georgian economy.
				(b)Types of
			 assistanceAssistance provided under subsection (a) may include
			 financial and technical assistance and donations. Such assistance may be
			 applied to the energy, transportation, communications, maritime, aviation,
			 health, education, and housing infrastructure, and any other areas determined
			 to be important to the reconstruction of the Georgian infrastructure and the
			 recovery of the Georgian economy.
			(c)International
			 financial institutionsThe Secretary of the Treasury is directed
			 to instruct the United States Executive Director at the International Bank for
			 Reconstruction and Development, the International Monetary Fund, and the
			 European Bank for Reconstruction and Development to use the voice and vote of
			 the United States to urge the respective institution and other member countries
			 to expand assistance for the reconstruction and development of Georgia.
			5.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to carry out this Act $500,000,000.
			(b)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations under subsection
			 (a) are authorized to remain available until expended.
			
